EXHIBIT 10.3

 

CUTTER & BUCK

2000 TRANSITION STOCK INCENTIVE PLAN

FOR OFFICERS

 

1.                                       Purposes of the Plan.  The purposes of
this 2000 Cutter & Buck Transition Stock Incentive Plan for Officers (the
“Plan”) are to attract and retain the best available personnel for positions of
substantial responsibility with Cutter & Buck Inc. (the “Company”), to provide
additional incentive in the form of stock options or shares of restricted common
stock of the Company (the “Benefits”) to employees of the Company or any parent
or subsidiary of the Company which now exists or hereafter is organized or
acquired by or acquires the Company, and to promote the success of the business.

 

2.                                       Eligibility.  Any employee who is also
an officer of the Company or any parent or subsidiary of the Company at the time
of the award may receive Benefits under the Plan.

 

3.                                       Administration.  The Plan shall be
administered by the Compensation Committee of the Board of Directors of the
Company, or a subcommittee thereof (the “Committee”).  The Committee shall
either (i) consist solely of two or more non-employee directors of the Company
as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
or (ii) cause any director who is not a non-employee director to abstain from
any action by the Committee related to granting Benefits to officers of the
Company.

 

4.                                       Effective Date and Termination of
Plan.  The effective date of the Plan is June 30, 2000.  The Plan shall
terminate when all shares of stock subject to Benefits granted under the Plan
shall have been acquired or on June 30, 2005, whichever is earlier, or at such
earlier time as the Board of Directors may determine.  Termination of the Plan
will not affect the rights and obligations arising under Benefits granted under
the Plan and then in effect.

 

5.                                       Shares Subject to the Plan.  The stock
subject to Benefits authorized to be granted under the Plan shall consist of
25,000 shares of the Company’s common stock, no par value, or the number and
kind of shares of stock or other securities which shall be substituted or
adjusted for such shares as provided in Section 8.  All or any shares of stock
subject to Benefits which for any reason terminate may again be made subject to
Benefits under the Plan.

 

6.                                       Grant, Terms and Conditions of
Options.  No participant shall have any rights as a shareholder of the Company
with respect to any shares of stock underlying any option granted hereunder
until those shares have been issued.  Each option shall be evidenced by a
written stock option agreement which will expressly identify the option as an
incentive stock option or as a non-qualified stock option.  Options granted
pursuant to the Plan need not be identical but each option is subject to the
terms of the Plan and is subject to the following terms and conditions:

 

6.1                                 Price.  The exercise price of each option
granted under the Plan shall be established by the Committee.  The exercise
price may be paid as determined by the Committee.

 

6.2                                 Duration and Exercise or Termination of
Option.  Each option granted under the Plan shall be exercisable in such manner
and at such times as the Committee shall

 

--------------------------------------------------------------------------------


 

determine.  Each option granted must expire within a period of ten (10) years
from the grant date.

 

6.3                                 Transferability of Options.  Each option
shall be transferable only by will or the laws of descent and distribution
except and unless the option provides for additional rights to transfer.

 

6.4                                 Other Terms and Conditions.  Options may
also contain such other provisions, which shall not be inconsistent with any of
the foregoing terms, as the Committee shall deem appropriate.  No option,
however, nor anything contained in the Plan shall confer upon any participant
any right to continue in the Company’s employ or service nor limit in any way
the Company’s right to terminate his or her employment or service at any time.

 

7.                                       Grant, Terms and Conditions of
Restricted Stock.  The Committee may grant shares of restricted common stock of
the Company with such terms and conditions as may be determined in the sole
discretion of the Committee.  Grants of shares of restricted stock shall be made
at such cost as the Committee shall determine and may be issued for no monetary
consideration, subject to applicable state law.  Shares of restricted stock
shall be issued and delivered at the time of the grant or as otherwise
determined by the Committee, but may be subject to forfeiture until provided
otherwise in the applicable restricted stock agreement.  Each certificate
representing shares of restricted stock shall bear a legend referring to the
risk of forfeiture of the shares and stating that such shares are
nontransferable until all restrictions have been satisfied and the legend has
been removed.  At the discretion of the Committee, the grantee may or may not be
entitled to full voting and dividend rights with respect to all shares of
restricted stock from the date of grant.

 

8.                                       Adjustment Upon Changes in
Capitalization/Change in Control.  The number and kind of shares of Company
stock subject to Benefits under the Plan shall be appropriately adjusted along
with a corresponding adjustment in the option exercise price, if applicable, to
reflect any stock dividend, stock split, split-up, a declaration of a
distribution payable in a form other than Common Stock in an amount that has a
material effect on the price of Common Stock or any combination or exchange of
shares, however accomplished.   An appropriate adjustment shall also be made
with respect to the aggregate number and kind of shares available for grant
under the Plan.  Adjustments, if any, and any determinations or interpretations,
including any determination of whether a distribution has a material effect on
the price of Common Stock, made by the Committee shall be final, binding and
conclusive.  If the Company or the shareholders of the Company enter into an
agreement to dispose of all or substantially all of the assets or shares by
means of a sale, a reorganization, a liquidation, or otherwise, all options
shall become immediately exercisable with respect to the full number of shares
subject to those options and all restrictions on any shares of restricted stock
granted under the Plan shall be immediately removed.

 

9.                                       Withholding.  To the extent required by
applicable federal, state, local or foreign law, a participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise pursuant to Benefits granted under the Plan.  The
Company shall not be required to issue shares until such obligations are
satisfied.  The Committee may (but shall not be required to) permit these
obligations to be satisfied by having the Company withhold a portion of the
shares of stock that otherwise would be issued to the participant or by
delivering shares previously owned by the participant.

 

2

--------------------------------------------------------------------------------


 

10.                                 Amendment and Termination.  The Board of
Directors may amend or terminate the Plan as desired except to the extent
required by applicable law.

 

3

--------------------------------------------------------------------------------

 